Citation Nr: 0903945	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 2003 to August 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge during a videoconference hearing in May 2008.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  The veteran served on active duty from July 22, 2003 to 
August 1, 2005.  The veteran was discharged on August 1, 
2005, with 2 years, zero months, and 10 days of service.

2.  The veteran's DD Form 214 reflects that the separation 
authority was "AFI 36-3208," and that the separation code 
was "MND," meaning miscellaneous reasons (in lieu of 
serving in lower grade than Reserve grade or by request) or 
in lieu of unqualified resignation.  The reentry code was 
"3A," meaning first term airman separating before 36 
months.

3.  The term of enlistment was 3 years.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.




CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code. 38 U.S.C.A. § 3011 (West 2002 & Supp. 
2007); 38 C.F.R. § 21.7042 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 2518 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
since it is the law, not the evidence that is dispositive in 
this case.

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042(a)(1), eligibility may be established when an 
individual first entered into active duty as a member of the 
Armed Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).

The veteran served on active duty from July 22, 2003 to 
August 1, 2005.  He was discharged on August 1, 2005 with two 
years, zero months, and 10 days of active service.  

The veteran served for less than three years on active duty.  
His term of enlistment was three years with the Air Force.  
The pertinent law and regulation require three years of 
continuous active duty.  In this case, the veteran did not 
have the requisite length of continuous active duty.  Thus, 
he did not serve for at least three years of continuous 
active duty to qualify per 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 
C.F.R. § 21.7042(a)(2).

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was 
discharged or released from active duty for any one of the 
following reasons: 

(i) For a service-connected disability, 
or 
(ii) For a medical condition which 
preexisted service on active duty and 
which VA determines is not service 
connected, or 
(iii) Under 10 U.S.C. 1173 (hardship 
discharge), or 
(iv) For convenience of the government 
(A) After completing at least 20 
continuous months of active duty of 
an obligated period of active duty 
that is less than three years, or 
(B) After completing 30 continuous 
months of active duty of an 
obligated period of active duty that 
is at least three years, or 
(v) Involuntarily for the convenience of 
the government as a result of a reduction 
in force, as determined by the Secretary 
of the military department concerned in 
accordance with regulations prescribed by 
the Secretary of Defense or by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy, or 
(vi) For a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as determined by the 
Secretary of each military department in 
accordance with regulations prescribed by 
the Secretary of Defense or by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy. 

38 C.F.R. § 21.7042(a)(5).

The record does not show nor does the veteran contend that he 
was discharged due to a service-connected disability, a pre-
existing medical condition, and/or physical or mental 
condition not characterized as a disability and not the 
result of misconduct that interferes with duty.  Further, 
although it appears that the veteran's discharge was for the 
Convenience of the Government as a result of a reduction in 
force, he did not serve the requisite 30 months of his three-
year term of enlistment.  Rather, the veteran contends that 
he was not informed that he would relinquish his educational 
benefits by separating when he did.  He asserts that, had he 
known, he would have chosen an alternate discharge date and 
remained in the Air Force until such time that he would have 
been eligible.  

Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receives voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  The evidence does not show that 
the veteran received voluntary separation incentives so 
benefits may not be awarded under these provisions.

The veteran does not have the requisite active service for 
Chapter 30 educational benefits.   The Board has no authority 
to create exceptions, or to overturn or to disregard this 
very specific limitation on the award of Chapter 30 
educational benefits. 38 U.S.C.A. § 7104(a).  Therefore, the 
Board concludes that there is no legal basis for a grant of 
those benefits, and the veteran's claim must be denied.  38 
U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


